Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered January 28, 2005, convicting him of assault in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to establish by legally sufficient evidence his guilt of depraved indifference assault is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contention is unpreserved for appellate review. Crane, J.E, Krausman, Lifson and Balkin, JJ., concur.